DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/21 , is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The IDS and the references cited therein do not affect the allowability of the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows utilizing the claims filed on 10/14/20:

Claim 1 at line 7 after “needle” delete –[[;]]-– and insert –[,]–
Key: [[text]] = deleted text; and [text] = inserted text


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention is to a surgical multi-tool instrument having a main body, a navigation array, a handle that is releasably attachable to the main body (Fig. 56-56A and 69).  Several instrument shafts are interchangably insertable through the main body, and comprise a sharp-tipped needle or a blunt mandrin (Fig. 56-56A); and wherein the shafts have a proximal end that sits within a recess in the handle to prevent detachment of the handle from the main body when the shafts are fully inserted there through (Fig. 68-69). The recess receives a portion of the proximal end while exposing the sides of the proximal end element when the shaft is fully seated in the main body (Fig. 68-69).
The closest prior art of record appears to be: US Patent Pub. 20070260184A1 to Justis et al, and US Patent 8236006B2 to Hamada.  Justis discloses a main body (100), a handle (400) that is releasably attachable to the main body (100), instrument shafts (200,300,) that are insertable through the main body (100) wherein one is a sharp-tipped needle (302) (Fig. 1-13).  The shafts (200,300) have a proximal end (210,310) that sits within a recess (recess within 510,512,514, see fig. 4-7) in the handle (400) to prevent detachment of the handle (400) from the main body (100) when the shafts (200,300) are fully inserted there through (Fig. 1-13).  However, the recesses lie within members 510,512,514 which completely encompass the proximal ends of the shafts therefore preventing the exposure of the proximal end, and Justis does not disclose a navigation array attached to the main body.  Hamada discloses a main body (333), a handle (337) that is releasably attachable to the main body (333), an instrument shaft (327) that is insertable through the main body (333) being a sharp-tipped needle (Fig. 30-33).  The shaft (327) has a proximal 
Therefore the claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, and there is no reasonable motivation to modify the art of record to have these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775                     

/KEVIN T TRUONG/            Supervisory Patent Examiner, Art Unit 3775